BRYAN SCHRODER
United States Attorney

KAREN VANDERGAW
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                    ) No. 3:20-cr-00039-TMB-DMS
                                             )
                    Plaintiff,               ) COUNT 1:
                                             ) ASSAULT
      vs.                                    )   Vio. of 18 U.S.C. § 111(a)(1) and (b)
                                             )
MICHAEL RICHLEE HINDMAN,                     )
                                             )
                    Defendant.               )
                                             )

                                  INDICTMENT

       The Grand Jury charges that:

                                       COUNT 1

       On or about June 6, 2020, within the District of Alaska, the defendant, MICHAEL

RICHLEE HINDMAN, intentionally, willfully, and forcibly assaulted, resisted, opposed,

impeded, and interfered with J.B., a person assisting an officer or employee of the United




      Case 3:20-cr-00039-TMB-DMS Document 2 Filed 06/25/20 Page 1 of 2
States while in engaged in the performance of official duties, and in so doing inflicted

bodily injury upon J.B.

      All of which is in violation of 18 U.S.C. § 111(a)(1) and (b).

      A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Karen Vandergaw
KAREN VANDERGAW
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE:        June 24, 2020




                                       Page 2 of 2



      Case 3:20-cr-00039-TMB-DMS Document 2 Filed 06/25/20 Page 2 of 2
